Title: To Thomas Jefferson from Thomas W. Waters, 23 August 1804
From: Waters, Thomas W.
To: Jefferson, Thomas


               
                  Sir/
                  Upper Louisiania. Cape Girardeau Aug 23: 1804
               
               I take the liberty of Giving You information Concerning upper Louisiana not supposing it necessary to make any preface I shall begin By Informing you of the proceedings of this Country since the Americans have taken possession of this Country—Soon after Congress—passed a Law for the temporary Government of this Country the people about St. Louis formed themselves into Committees Chosen by the people in order to Correspond with the other parts of Louisiania they have accordingly wrote Circular Letters to the Whole of the other districts who have adopted their measures—which was to send a proper representation of Each district Consisting of one or more deputies in order to meet the Governor and to request certain things of him & also to Confer together on a proper representation concerning the law for Governing them pass’d last session—
               This Country is by no means satisfy’d with some parts of that Law. they have drawn up a Petition of it wherein they state that the great distance between St. Vincenns & any part of this country & that too thro a Prirara country almost impassable in the winter & in a manner uninhabited, will make a Communication almost impracticable and wish they could have a Governor and proper officers to reside amongst them—they consider that part of the Law of Congress that makes provisions for a treaty to be held, with the Indians on the East side of the Massisippia for an Exchange of Lands on the West to be dangerous to them in their present Weak State their Scattered situation up & down the Massippia & the great distance between their in & out settlements makes it hard to embody & join in their common defence—they did hope that Congress would have passed a Law for the strenthing this country by setlement Sales or otherwise & put them in a situation to have defended themselves agst. those Indians already on their frontiers who have been robing & plundering them with impunity this many Years—instead of which they see a law pass’d to set other tribes of Savages on their frontiers—the people here that were not Concerned in the Speculation of lands are much pleased that congress has overthrown all those Large Grants they however regret that Congress have made no provision for those that would have been entitled to lands under the Spanish Government for the Comandants in many & very many instances have refused permission for to settle to some who they did not chuze to oblige, & these relying on a Change of officers, have got no lands altho entitled there to. Will lose their head right unless Congress pass some law for their releif—I will observe one thing to You Sir that many people here do not like the Change & every Law that is pass’d that puts them on a Worse Situation than they would have been under the Spaniards is Criticise’d & the Worst Construction put on & those that are fond of the Change feel much Diappointd at the Law that Congress have pass’d for the Government of this Country. Any thing like a Representative Government would please them much for the privilege of Chosing a Comittee has animated them Greatly as it is a privilege they never could have had under the Spanish Government—I am Certain If Congress pass a law Granting the request of this people If it, should not, be altogether According to the plan first—laid down for disposing of this Country & Governing thereof It would be an anvantage to America. Generally for in My Opinion to gain over the people to be fond of the American Laws & Customs Will be gaining a Great point & I know of only One Means & that is by Suffering Emigration to this Country & these Emigrants would Come With this favourable disposition in them—& those few that have come here lately have already began to work that Effect for I have not been here but Six Months & my neighbours do already begin to be Americans—In Appointing a Commandant here, You will be much for or agt. Yr. Plan If you appoint the old ones If you can find an honest Among them you will appoint them that If they do not, oppose you will never serve you as they to a man deprecate the American Government I should Suppose that Governor Harris could Easier find out those that would do Justice to their Appointment—I am Sir one of those that offer—My Situation in life makes an office for my support by no means Necessary I offer only because no One here is fit to fill the office. & I have fill’d a higher Milatary office than Any Man here Except One Man Who is upwards of Sixty Years old—& I also hope that My Character as an American & as a Gentleman will give me a preferance to Any that May offer agt. me.
               I am Sir With the highest Esteem Yr. Humble Servt—
               
                  
                     Thos. W Waters
                  
               
            